Citation Nr: 1120709	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergies. 

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for low  back disability.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to November 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007, a statement of the case was issued in October 2007 and a substantive appeal was received in November 2007.  In his substantive appeal, the Veteran requested a Board hearing at the local RO.  However, this request was subsequently withdrawn in November 2007.  

The issues of entitlement to service connection for right and left knee disabilities, low back disability and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Allergies were was not manifested during the Veteran's active duty service, nor are they otherwise related to the Veteran's active duty service, including exposure to herbicides


CONCLUSION OF LAW

Allergies were not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in August 2006 and December 2006 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in August and December 2006, which was prior to the March 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate a claim for service connection.  Further, the December 2006 VCAA letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, service personnel records and post service treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to the issue pertaining to allergies, a VA examination with nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met with respect to these issues. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his allergies, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A.  § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As discussed in more detail below, the Board finds that the Veteran's statements concerning in-service incidents and pertinent symptomatology since service to not be credible.  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of allergies in service.  Moreover, given the absence of any competent evidence of the claimed post-service disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology.  The service treatment records do not reflect any findings of allergies or pertinent symptoms.  Because the evidence does not establish that the Veteran suffered "an event, injury or disease in service" as it relates to his claim of service connection for allergies, it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of allergies in service.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to service connection for allergies. 

Analysis

The present appeal includes the issue of entitlement to service connection for allergies.  Specifically, the Veteran has asserted that his allergies are due to exposure to herbicides while stationed in Vietnam.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

The Veteran's military personnel record shows that the Veteran received the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Combat Infantry Badge, the Army Commendation Medal, the Bronze Star medal and the Oak Leaf Cluster of Bronze Star Medal.  Thus, as the service record shows that the Veteran served in Vietnam during the applicable time period, he is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  

Service treatment records showed on instance of a sore throat in October 1971.  However, these records are silent with respect to any sort of allergy problems, symptoms or upper respiratory infections.  Importantly, a November 1971 service examination prior to discharge showed that the Veteran's nose and sinuses were  evaluated as clinically normal.  Moreover, in his contemporaneous medical history, the Veteran expressly denied sinusitis, hay fever, chronic or frequent colds and ear, nose or throat trouble.  He was silent with respect to any allergy problems or symptoms.  Further, a follow-up November 1971 statement indicated that there had been no change in the Veteran's medical condition since the prior examination.   

Importantly, private treatment records from August 1978 to approximately July 1996 are silent with respect to any allergy problems or symptoms.  The first post service medical evidence of any allergy problem is a June 2000 VA treatment record, which showed a past medical history of cough and allergic rhinitis, not otherwise specified.  Importantly, nothing in these records link any current allergies to service. 

Initially, the Veteran does not have one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  In that regard, the Board notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Further, the Board has considered the Veteran's assertions that his allergies are  related to herbicide exposure in service.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, in the instant case, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  Here the question of whether the Veteran's allergies are due to exposure to herbicides is a question too complex to be addressed by other than medical evidence.  Hence, any assertions made by the Veteran are not competent evidence.  

Further, the Board finds that there is no basis for awarding service connection for the Veteran's allergies on a direct basis.  Service treatment records are silent with respect to any allergies, symptoms or respiratory infections.  Moreover, the Veteran's discharge examination showed that the Veteran's nose and sinuses were  evaluated as clinically normal.  This is of high significance as it demonstrates that trained medical personnel were of the opinion that no allergy disorder was present at that time.  Importantly, there is no medical evidence of record linking the Veteran's allergies to service, to include exposure to herbicides as well as exposure to gunfire or bombs.  Further, it was approximately 29 years after service before the first medical evidence of any sort of allergy problems so there is no supporting evidence of a continuity of pertinent symptomatology

The Board has considered the Veteran's assertions that his allergies are directly related to service, to include exposure to gunfire and bombs.  When applying the case law discussed above, the Veteran is competent to say that he experienced subjective symptoms in service.  He is also competent to say that he has experienced such symptoms since service.  However, the Board must assign no probative weight to the Veteran's current assertions that he experienced symptoms in service or that his symptoms have continued to the present as they are inconsistent with the other evidence of record.  For example, the Veteran reported seeking treatment for upper respiratory infections while in service.  However, while numerous other unrelated disorders are documented, service treatment records are silent with respect to any treatment for allergies or upper respiratory infections.   Further, at the time of discharge, the Veteran expressly denied such symptoms.  It would be reasonable to assume that if he had experienced ongoing symptoms, he would have reported them at the time of his discharge.  These inconsistencies diminish his credibility.  Given these inconsistencies, the Board must find that the Veteran's statements concerning allergy symptoms in service are not credible.  Importantly, there are no service records to support the contention that he experienced ongoing symptoms during this time.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems since service if he was in fact experiencing them.  Importantly, private treatment records from 1978 to 1996 are silent with respect to any allergy complaints.  Again, the first evidence of any complaints is approximately in 2000, which again was approximately 29 years after his discharge from active duty service.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  Accordingly, again, the Board finds that the Veteran is not credible to the extent that he reports any symptoms during service as well as a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."   

As the Veteran did engage in combat, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable and the Veteran's assertions that he was exposed to gunfire and bombs are accepted as fact.  However, for the same reasons as discussed above, the Veteran is not competent to make such a medical determination as to whether his allergies are related to this exposure as the question is too complex to be addressed by other than medical evidence.  Again, his assertions of symptoms in service and since service have been found to not be credible.
 
The Board recognizes the Veteran's combat service in Vietnam, concedes his exposure to herbicides as a part of such service, and understands fully his contentions.  However, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for allergies.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for allergies is not warranted.  To this extent, the appeal is denied.  



REMAND

The Veteran is also seeking service connection for his right and left knee disabilities and low back disability.  The Veteran asserts that these disabilities are due to numerous jumps from helicopters while serving  in Vietnam.  The Veteran was afforded VA examinations in August 2007 with a physician's assistant.  However, as discussed further below, the Board must determine that the VA examinations are insufficient for appellate review.  Significantly, the examinations failed to provide any rationale or explanation for the opinions expressed except to say that speculation would be required to say whether the Veteran's disabilities were due to jumping out of an aircraft.  However, case law requires that a detailed rationale be provided for all opinions expressed.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Further, with respect to the knees, the examiner also indicated that there were no specific injuries in service.  However, an April 1970 service treatment record showed right knee pain.  Thus, it is unclear whether all service treatment records were considered by the examiner.  Moreover, the examiner failed to consider that although the Veteran's service treatment records do not contain documentation of any left knee or low back injury during service, the VA has determined that the Veteran did engage in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable and the Veteran's assertions regarding any combat related injuries to the knees and low back are accepted despite the lack of supporting documentation in service treatment records.  Accordingly, given these deficiencies, the Board finds that the Veteran should be afforded another VA orthopedic examination with a medical doctor to determine the etiology of these disabilities.  

With respect to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, in his substantive appeal, the Veteran asserted that the problems with his legs could be associated with his low back disability.  Thus, as this issue is inextricably intertwined with the issue of service connection for low back disability, it must also be returned to the RO.

Lastly, in light of the need to remand for a VA examination, the RO should obtain VA treatment records from September 2006 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain VA treatment records from September 2006 to the present.   

2.  The Veteran should be scheduled for an appropriate  VA orthopedic examination with a medical doctor to determine the etiology of any currently manifested right knee disability, left knee disability and low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current right knee disability, left knee disability and low back disability are causally related to any combat injury in service, including jumping out of helicopters.  With respect to the Veteran's low back disability, the examiner should also indicate whether the Veteran has any associated neurological abnormalities of the lower extremities.  

A detailed rationale should be provided for all opinions expressed. 

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  After all necessary development has been accomplished, the RO should review the expanded record and readjudicate the issues on appeal.  If the benefits remain denied, the Veteran and his  representative should be furnished an appropriate supplemental statement of the case to the correct address of record and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


